Title: Notes on Debates, 7 April 1783
From: Madison, James
To: 


Monday April 7.
The sense of Congs. having been taken on the truth of the numbers reported by the Grand Committee, the no. allotted to S.C. was reduced to 150,000. on the representation of the Delegates of that States. The Delegates of N.J. contended also for a reduction, but were unsuccessful. Those of Virga also, on the principle that Congs. ought not to depart from the relative numbers given in 1775, without being also required by actual returns which had not been obtained either from that State, or others whose relation wd. be varied: To this reasoning were opposed the verbal & credible information recd. from different persons & particularly Mr. Mercer, which made the no. of Inhabitants in Va. after deducting ⅖ of the Slaves, exceed the number allotted to that State. Congs. were almost unanimous agst. the reduction. A motion was made by Mr. Gervais 2d. by Mr. Madison to reduce the no. of Georgia to 15,000. on the probability that their real no. did not exceed it, & the cruelty of overloading a State which had been so much torn & exhausted by the war. The motion met with little support & was almost unanimously negatived.
A letter was recd. from Genl. Washington expressing the joy of the army at the signing of the general preliminaries notified to him & their satisfaction at the commutation of half pay agreed to by Congs.
